Citation Nr: 1718141	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a rectal disorder, including condyloma acuminata and fecal incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, including in the Republic of Vietnam.

The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), denying his petition to reopen this claim.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the hearing has been associated with the electronic (i.e., paperless) record.

In December 2013, the Board reopened the Veteran's claim on the basis of the required new and material evidence.  But rather than immediately readjudicating the claim on its underlying merits, the Board remanded the claim for further development - including especially for a VA compensation examination and medical nexus opinion.  The Veteran had the examination in January 2014, but the opinion provided was inadequate, so the Board again remanded the claim in June 2016 for additional (supplemental) comment.  This additional comment since has been obtained, so ultimately there has been compliance, certainly the acceptable substantial compliance, with this and the other remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board, therefore, is proceeding with its adjudication of the claim.



FINDING OF FACT

The most probative (meaning most competent and credible) medical and other evidence does not tend to indicate the Veteran's rectal disorder is in any way related or attributable to any incident of his service, including herbicide exposure; this disorder was not present during his active duty military service, or until at least a year after it had concluded, and has not been otherwise linked to his service.


CONCLUSION OF LAW

The Veteran's rectal disorder was not incurred or aggravated during his service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for benefits. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  More specifically, upon receipt of a complete or substantially complete application, VA must inform the Veteran of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) and that the Veteran is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see also 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a May 2009 letter, prior to initially adjudicating his claim in the November 2009 rating decision at issue, i.e., so in the preferred sequence.  Pelegrini, 18 Vet. App. at 120-21.  He has not alleged any notice deficiency during the processing or adjudication of this claim, and certainly has not shown that any such error, even if 

committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and service personnel records (SPRs), VA records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with his file for consideration.

This claim previously was remanded by the Board in December 2013 to provide the Veteran a VA compensation examination addressing whether his rectal disorder was related to or caused by his presumed exposure to herbicides in Vietnam.  He had the examination in January 2014.  But, as already alluded to, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Moreover, VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Board found that the January 2014 VA examination provided a rationale as to why the Veteran's rectal disorder could not be presumptively associated with herbicide exposure; but that the examination failed to address the full etiology of this disorder, including in terms of whether it could have been alternatively directly caused by the herbicide exposure in Vietnam and, therefore, eligible for direct instead of presumptive service connection.

The Board consequently again remanded this claim in June 2016, this time however to obtain an addendum opinion from the same VA examiner that had performed the January 2014 examination, as to the question of direct service connection for the Veteran's presumed herbicide exposure.  The addendum opinion requested on remand has been obtained, is responsive to the determinative issue of direct causation, and contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, there has been compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board therefore finds that VA has complied with the Veterans Claims Assistance Act's (VCAA's) notification and assistance requirements, such that the Board may proceed to adjudicating this claim on its merits.

Service-Connection Claim

The Veteran is alleging entitlement to service connection for a rectal disorder. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim, the Board has reviewed all of the evidence in the record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Veteran contends this disorder began during service when a growth was removed from his rectum, and that the growths found and removed after separation began developing during his active duty service.  He maintains that he has had recurring rectal problems since service, particularly bleeding, itching, and fecal incontinence.  His current rectal disorder, diagnosed as condyloma acuminata, has been established by way of a September 2012 VA examination, also by the report of his treating doctor in January 2014.  So there is no disputing he has this claimed disorder, only instead its origin, particularly in terms of whether it is related or attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Unfortunately, it is in this equally critical respect that the evidence is less favorable to his claim.

As an initial matter, VA has conceded the Veteran's exposure to herbicides during his time in the Republic of Vietnam from August 1969 until August 1970.  However, rectal disorders are not amongst the diseases presumptively associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Therefore, presumptive service connection is not warranted for the rectal disorder.

Nevertheless, in this circumstance a Veteran is not precluded from establishing his entitlement to service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Board has considered the Veteran's assertions that he has squamous cell carcinoma; however, there is no diagnosis of record of this disorder.  He asserted this in a January 2014 statement and supplied generic medical research showing examples of links between his condyloma acuminata diagnosis and instances of squamous cell carcinoma, but provided no other explanatory evidence, including of the medical variety.  In the absence of proof of present disability there can be no valid claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, without a medical opinion including a diagnosis and nexus connecting current disability to military service, he cannot establish a valid claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.

During active duty service, the Veteran's STRs indicate complaints of loose bowel movements, erythema of the rectum, and a diagnosis of dysentery in April 1970, which were treated.  The STRs also reflect that he had a verruca vulgaris wart removed from his right ear in September 1969.  However, his STRs from April 1970 to January 1971 are unremarkable for any further history, complaints, treatment, findings or diagnosis of a disorder of any sort referable to his rectum, and the report of his January 1971 separation examination indicates that his anus and rectum were normal at the time.  He had no relevant complaints.  His military service ended in January 1971, so later that same month.

The closest evidence of potential note within the time of the Veteran's separation from service is his treatment at St. John's Hospital in April 1972, more than one year later, where he was treated for the removal of the rectum growths caused by the condyloma acuminata.  The report also notes that he claimed his growths had begun developing during his service.

According to a February 1973 VA dermatology and proctology examination, the Veteran presented with bleeding and itching of the rectum; he asserted that his symptoms had begun with rectal growths during his service, but that said growths were not treated until after his discharge.  The examiner indicated the Veteran's claim file was unavailable for review, yet did not diagnose condyloma acuminata or observe any associated rectum growths or significant dermatitis of the rectum.  The only diagnosis was hemorrhoids.  Therefore, there was no objective evidence of the claimed disorder (namely, condyloma acuminate) when the Veteran was initially examined by VA post service.


Many years later, in April 2008, the Veteran complained of loose stools and increased rectal bleeding and itching and resultantly was treated privately.  He had a colonoscopy and hemorrhoid removal.  He continued complaining of symptoms of fecal incontinence and rectal bleeding and itching, and asserted their connection to his service, when seen by VA treatment providers in December 2009, January 2011, and January 2012, and in his testimony before the Board during his February 2013 hearing.

Unfortunately, the Veteran has not submitted any competent medical evidence in support of his claim.  The only available medical opinions weigh against service connection.  In the report of a September 2012 VA examination, the examiner stated that the Veteran's condyloma acuminata was less likely than not incurred or caused by any incident during service, as there was no mention of complaints or treatment of the disorder in the STRs, and the 1972 hospitalization was more than a year after discharge.  During the VA examination, the Veteran claimed that his rectal growths had begun during his service, but the examiner could find no medical evidence of this in the STRs.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Here, the Board did indeed obtain a medical opinion, in fact two, and as already mentioned both are entirely unfavorable to the claim.

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


In a January 2014 addendum, the examiner reiterated the opinion, with the further rationale that the Veteran's rectal disorder was most likely a sexually-transmitted disease (STD).  The examiner stated that it was highly unlikely that the Veteran's condyloma was related to dysentery, rectal erythema, verruca vulgaris, or hemorrhoids, due to the etiology of his diagnosis and the lack of rectal pathology in his STRs.  This VA examiner explained that the condyloma acuminata is of a different subtype of wart than the Veteran's past verruca vulgaris wart during service.  This examiner further opined that the Veteran's report of fecal incontinence since the 1972 hospital treatment was credible, but that it was likely that the hospital's treatment with podophyllin caused the Veteran's current fecal incontinence.  That occurred after conclusion of his service and had nothing to do with this service or anything that had occurred during his service.

Moreover, in a subsequent June 2016 supplemental (addendum) opinion, this VA examiner went on to address whether service connection was possible due to herbicide exposure.  In response this VA examiner pointed out that relevant medical literature afforded no nexus between herbicide exposure and rectum growths; as such, it was less likely than not that the Veteran's rectum growths and fecal incontinence were caused by herbicide exposure.  This examiner further reiterated that there was no other rationale, nor medical evidence to base it on, indicating a likely nexus between the Veteran's service and his rectal disorder.

The Board places a great deal of probative weight on the VA examiners' opinions of September 2012, January 2014, and June 2016, as they are competent evidence regarding the etiology of the Veteran's rectal disorder.  These examiners' opinions also have the additionally-required element of credibility because these examiners considered the Veteran's entire history when rendering their unfavorable opinions, including both the documented medical history in the record, as well as the information provided in his private treatment records, also ultimately with acceptance of presumed herbicide exposure in Vietnam.  The opinions are well-reasoned and based on review of the relevant history as well as sound medical principles.  The opinions thus have the proper factual foundation and predicate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The mere fact that the Veteran was seen during service and a relatively short time afterwards is not entirely determinative of whether there was a relationship or correlation between the two - especially where, as here, the VA examiners have discredited this notion.  Moreover, since none of the rectal disorders that have been diagnosed, either during service or since, including condyloma acuminata and fecal incontinence, are of the type specifically contemplated by 38 C.F.R. § 3.309(a) (i.e., a chronic condition, per se), the Veteran is not allowed to show continuity of symptomatology since service under 38 C.F.R. § 3.303(b) as an alternative means of linking his claimed disorder to his service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, this is true even when considering that this applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

One VA examiner cited the absence of any indication of treatment in the STRs as one of the reasons for disassociating the claimed disorder from the Veteran's service.  As a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Although both then and now the Veteran has steadfastly maintained that the symptoms he was experiencing at the time, including in 1972 or thereabouts, dated back to those he had experienced in service, he simply does not have the competence to associate specific symptoms with a particular diagnosis.  And the VA examiners all concluded that the symptoms experienced during service were not referable to the same disorder experienced after service.  Thus, the Veteran's mere mentioned of symptoms originating during his service, and continuing when seen after service, is insufficient to establish the required connection between the symptoms experienced in service versus those later experienced after service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Veteran has not submitted any medical opinion refuting the unfavorable opinions of the VA examiners.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  His assertion that his current rectal disorder began during service is thus the only evidence of record tending to establish this required causal link.  He is competent to describe lay-observable symptoms he has experienced over the years, including since the time he incurred any such disorder.  However, because he has no medical expertise, he is not competent to relate his current symptoms to a particular in-service event or herbicide exposure or, as explained, to any specific diagnosis.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F. 3d at 1377.


The Veteran has not provided any medical evidence conversely indicating that his disorder is directly related to his service.  There is no competent medical evidence of a nexus between any incident during his active duty service, including herbicide exposure, and his current rectal disorder, or any of his rectal symptoms.  Therefore, his claim of entitlement to service connection for a rectal disorder must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  However, as there is not an approximate balance of evidence, for versus against the claim, this rule is inapplicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a rectal disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


